Citation Nr: 1044853	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-40 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.

In June 2010, the Board sought an independent medical opinion 
(IME) regarding the claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for prostate cancer.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent evidence is at least in equipoise as to whether 
the Veteran sustained additional disability due to the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing treatment.


CONCLUSION OF LAW

VA compensation benefits for prostate cancer are warranted.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 
17.32 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, any omission that was committed with respect to 
either the duty to notify or the duty to assist, is harmless 
error.

Law and Regulations

VA statutory law provides that compensation shall be awarded for 
a qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, that was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the disability 
or death was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable. See 
38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped.  VA considers each 
involved body part separately.  See 38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability.  Merely showing that he 
received care, treatment, or examination and that he has an 
additional disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1) (2010).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2) (2010).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2010).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  See 38 
C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) 
(2010).

Factual Background and Analysis

In his June 2005 claim for compensation, the Veteran asserted 
that his VA physician misdiagnosed his prostate condition as not 
being serious and argued that, if his prostate had been treated 
sooner, he would not have gotten prostate cancer.  

Records of VA treatment from February 1955 to September 2005 
reflect that, during treatment in March 1955, physical 
examination revealed that the Veteran's prostate was normal in 
size, with no masses present.  On examination during 
hospitalization for blindness and pulmonary tuberculosis from 
January to May 1975, there was a questionable nodule on the 
inferior pole of the right lobe of the prostate.  The Veteran was 
evaluated by the urology department, who felt that the nodule was 
most likely a granulomatous prostatitis secondary to his previous 
disease, and they advised a needle biopsy, which the Veteran 
refused.  

Laboratory tests revealed prostate-specific antigen (PSA) of 4.1 
ng/ml in September 1992, 2.8 ng/ml in January 1993, 3.0 ng/ml in 
December 1993, 3.2 ng/ml in October 1994, 3.2 ng/ml in December 
1994, 3.5 ng/ml in March 1995, and 1636.5 ng/ml in January 2005.  

In October 1992, the Veteran was evaluated in the genitourinary 
clinic for slightly elevated PSA of 4.1 and 4.3.  Examination 
revealed a small nodule in the right apex.  The plan was 
transrectal ultrasonography and prostate biopsy.  The November 
1992 surgical pathology report, evaluating six specimens, 
revealed a diagnosis of benign prostatic hypertrophy (BPH).  A 
May 1993 record of treatment from the urology clinic indicates 
that the Veteran was status post prostate biopsy for PSA of 4.3, 
which was benign.  There were no obstructive voiding symptoms.  
The Veteran was instructed to follow-up as occasion required.  

In September 1997, rectal examination revealed a 40 gram 
prostate, smooth, without nodules.  On rectal examination in 
February 1999, February 2000 and February 2001, the prostate was 
60 grams and smooth.  The impression on each date included BPH, 
history of negative prostate biopsy in 1992 for elevated PSA.  In 
February 2002 and February 2003, the prostate was anodular and 60 
grams, with normal tone.  The pertinent impression on both dates 
was again BPH, history of negative prostate biopsy in 1992 for 
elevated PSA.  In March 2003, the Veteran had a normal 
genitourinary examination.  

In March 2004, the Veteran reported that he was urinating 
frequently since being on hydrochlorothiazide.  Rectal 
examination revealed a "huge prostate" with normal tone.  The 
pertinent impression was BPH, with a history of prostate biopsy 
in 1992 for elevated PSA, which was negative.  The Veteran was to 
cut out all caffeine and reduce his evening water intake and see 
how this affected nocturia.  He was to call in a few weeks for 
follow-up.  The physician noted that he could try a Terazosin 
trial, but the Veteran was reluctant to take more medications.      

In December 2004, the Veteran presented to the emergency room 
with hematuria.  The impression was painless, transient 
hematuria.  Two days later, he returned with obstructive voiding, 
dysuria, and low back pain.  Examination revealed an enlarged, 
nontender prostate, with a firm nodule on the right inferior 
pole.  The assessment was clinical scenario most consistent with 
acute bacterial cystitis due to progressive BPH resulting in 
hematuria and urinary retention.  A Foley catheter was placed and 
the Veteran was to be scheduled for genitourinary follow-up for 
urinary retention, hematuria, and possible cystoscope.  The 
discharge diagnoses were urinary tract infection (UTI) and 
urinary retention.  In January 2005, the Veteran returned with 
minimal leakage from the catheter site.  He was instructed to 
start on Terazosin.  Later that month, the VA physician called 
the Veteran to inform him of his high PSA.  The Veteran indicated 
that, due to the delay in receiving an appointment from urology, 
he had seen an outside urologist, and was planning for a prostate 
biopsy.  

Records of private treatment dated from January to June 2005 
reflect that the Veteran presented in January 2005, with 
complaints of significant hematuria with clots followed by 
urinary retention in December 2004.  Flexible cystoscopy revealed 
a 40 to 50 gram occluding prostate.  The pertinent impression was 
acute urinary retention secondary to BPH, hematuria secondary to 
BPH and catheter, and questionable cancer of the prostate.  The 
Veteran underwent TURP in January 2005, which revealed prostate 
cancer.  A February 2005 radiology report of the pelvis revealed 
increased sclerosis involving the left side of L5, which might be 
related to degenerative changes.  The radiologist added that 
underlying metastasis was difficult to exclude.  A whole body 
bone scan conducted on the same date included an impression of 
increased radiotracer activity involving the left side of L5 
which might be degenerative; however, underlying metastasis could 
not be excluded.  A September 2005 record of VA treatment noted 
that, while there was no definite metastatic disease on bone 
scan, PSA was 1600, so metastatic disease was very likely.    

In a May 2005 statement, the Veteran indicated that when he spoke 
to his urologist after surgery, he was told that a PSA should 
have been done every year, and that he never would have gotten 
cancer if it was done.  The Veteran reported that he had been 
told the last time he had a PSA done at VA was in 1995, at which 
time it was a little high, but he was not informed, and nothing 
was done about it.  
      
In September 2009, the claims file was reviewed by a VA physician 
to obtain an opinion regarding whether prostate cancer was either 
incurred or aggravated by VA failure to timely diagnose or 
properly treat a disease or injury.  The physician opined that 
review of the records showed a pattern of care consistent with 
the standards at the time, with appropriate follow-up and follow-
through.  He added that, from 1995 to 2005, the main modality was 
watchful waiting, as there was no indication of malignancy until 
that time.  The physician went on to comment that prostate cancer 
is age-related, and the 10 year gap from 1995 to 2005 could 
account for the age-related changes, and not necessarily 
negligence or delayed treatment on the part of VA.  He concluded 
by stating that it was less likely that the Veteran's prostate 
cancer was aggravated by VA failure to timely diagnose and 
properly treat a disease or injury, rather, VA records reflected 
consistent care and follow-up.  

In an August 2010 independent medical opinion, S. T., M.D., an 
associate professor of urology, reported that the standard of 
care for a reasonably healthy male in his 60s (such as the 
Veteran) would be annual PSA screening.  He reported that had 
that been done, the PSA velocity at some point during those 10 
years would have showing an unacceptable increase of more than 
0.7 ng/ml.  He stated that the unacceptable rise in PSA would 
have been detected at some point between 1995 and 2005 and would 
have triggered repeat prostate biopsies and earlier diagnosis of 
prostate cancer.  By the time the Veteran's prostate cancer was 
diagnosed via TURP in 2005, his bone scan already showed 
"increased uptake in his left pelvis and left 9th rib and par of 
L5 suspicious for metastases."  The physician opined that the 
failure of the VA to perform annual PSA screening represented a 
loss of chance for cure.  He stated that the VA failed to 
exercise a degree of care that would be expected of a reasonable 
healthcare provider and, as a result, the Veteran's lost chance 
of cure and incurred additional disability.  In addition, the 
physician noted that with respect to the digital/rectal 
examinations which the Veteran was having on an annual basis from 
February 1999 through 2004, the standard of care was not met 
because digital/rectal examination alone without an annual PSA 
screening does not meet the standard of care at that time.  

Base on the thoroughness and detail contained in the August 2010 
private medical opinion, the Board finds that the opinion is 
probative.  It is apparent that on several occasions from 1997 to 
2005, VA had ample opportunity to provide a simple PSA screening 
in addition to the rectal examinations performed during those 
times, particularly given the Veteran's past history of negative 
prostate biopsy in 1992 for elevated PSA as well as his age.  
Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the claimant shall prevail upon the issue).

The Board finds that the Veteran did experience additional 
disability, namely loss of chance of cure, related to VA medical 
treatment rendered between 1995 and 2005.  The Board further 
finds that the proximate cause of the Veteran's additional 
prostate disability was error(s) in judgment or similar instance 
of fault on the part of the VA medical personnel in connection 
with the treatment and failure to conduct yearly PSA screenings 
between 1995 and 2005.  VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider .

For the reasons stated above, the Board finds that the Veteran's 
claim for entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for prostate cancer are warranted.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for a prostate cancer is allowed. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


